Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-12, and 38-39 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the MPEP at 2173.05(q) states the following:  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph.  Independent claim 1 attempts to claim a process without setting forth any steps involved in the process.  Claims 2-6, 8-12, and 38-39 fail to resolve the deficiency of independent claim 1 and depend on claim 1.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons stated above.
Regarding claim 9, it is unclear what is meant by “in which the or each ground control station includes an antenna.”   Appropriate amendment is required.  No new matter should be added.
Regarding claim 10, it is unclear what is meant by “in which the or each ground control station functions also as a control centre where one or more pilots are based.”  Appropriate amendment is required.  No new matter should be added.
Regarding claim 11, it is unclear what is meant by “in which one or more ground control station functions do not operate as a control centre where one or more pilots are based.”  Further, it is not understood how a ground control station function could operate as a control centre.  Appropriate amendment is required.  No new matter should be added.
 Because the Examiner is unable to determine what each of claims 9-11 is directed to, an examination under prior art cannot be performed at this time.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 12, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2016/0292696) in view of Tao et al. (US 2017/0010611).
Regarding independent claim 40, Gong teaches a system for controlling a pilotless device, such as a RPA, the system comprising a pilotless device, such as a RPA, a ground control station and control centre(s), in which the device is configured to use the following independent data links that provide multiple, redundant data channels: (see Gong at Fig. 2 which illustratively depicts a UAV 260 and an air control system 230; see Gong at [0160] which discloses that Connection 3, Connection 5, and Connection 6 may be a network connection, a mobile access network connection, provided via a remote controller or ground station, or any other type of connection.  Gong at [0160] further discloses that the connections may be provided via direct or indirect communication channels.  Examiner maps the UAV to the pilotless device, such as a RPA.  Examiner maps the air control system 230 to the control centre and the ground station to the recited ground control station.)
(a) a direct radio link with the ground control station, configured to receive command signals that enable a pilot to issue commands to an autopilot in the device or have direct flight control over the device; (see Gong at Fig. 2 which illustratively discloses a direct connection between an air control system and one or more UAVs; see Gong at [0160] in conjunction with Fig. 2 which discloses that Connection 5 may be a network connection, a mobile access network connection, provided via a remote controller or ground station, or any other type of connection.  Gong at Fig. 2 discloses an air control system 230.  Examiner notes that the air control system controls the UAV via Connection 5 using one or more modules such as the flight supervision module 240 and flight regulation 242 module.  Gong at [0314] further discloses that the UAV may communicate with an air control system in any manner and that, for instance, the UAV may form a direct communication channel with the air control system.  Gong at [0320] discloses that a UAV may accept a take-over control from a higher level user such as an air control system.  Examiner notes that take-over control by the air control system corresponds to command signals that enable a pilot to issue commands to an autopilot in the device or have direct flight control over the device.)
(b) an indirect control link with the ground control station, a different ground control station or another form of control centre, the control link being via satellites, such as low earth orbit satellites, and being configured to send command signals to the device and to send back flight information and position data from a GPS or other satellite-based position receiver in the device; (see Gong at [0148] in conjunction with Fig. 2 which depicts the air control system 230 comprising a UAV access control module 248 used for flight control, air traffic control, relevant authorization, user and UAV access management, and other functions; see Gong at [0314], for example, which discloses that a UAV may form an indirect communication channel with the air control system and that communications may be relayed via one or more intermediary device.   Gong at [0314] further discloses that in one example, communications may be relayed via a user and/or user device, such as a remote controller and that alternatively or in addition, communications may be relayed via a single or multiple other UAVs.  Gong at [0314] further discloses that communications may be relayed via a ground station, router, tower, or satellites, that a UAV may communicate using a single manner or multiple manners described herein, that any of the manners of communication may be combined and that in some instances, different modes of communication may be used simultaneously, and that alternatively or additionally, a UAV may switch between different modes of communication.  Further, see Gong at [0501] and [0502] which discloses that the air control system may be used to manage an entire UAV flight system and that the messages from the UAV may include any other information, such as information concerning flight control command, GPS position of the UAV (or other location information for the UAV), and/or time information and that the information may include location information (e.g., GPS information) for the UAV.)
 (c) an indirect position data link back to the control centre(s), the position link being via satellites, such as low earth orbit satellites, and being configured to send position data from a GPS or other satellite-based position receiver in the device; (see Gong at [0314] which discloses that communications may be relayed via a ground station, router, tower, or satellites; see Gong at [0501] and [0502] which discloses that the air control system may be used to manage an entire UAV flight system and that the messages from the UAV may include any other information, such as information concerning flight control command, GPS position of the UAV (or other location information for the UAV), and/or time information and that the information may include location information (e.g., GPS information) for the UAV.  Examiner mapped the air control system 230 to the control centre.)
and in which the device includes [an autopilot] that can continue to operate the device even if communications on all uplinks, namely the direct radio link and the indirect control link, to the device cease operating (see Gong at [0122] which discloses that the UAV may operate autonomously without requiring user input; Examiner notes that this corresponds to the device continuing to operate even if communications to the device cease operating.  Also, see Gong at [0320] which discloses that a UAV may accept a take-over control from a higher level user such as an air control system.  Examiner notes that performing take-over control from an air control system indicates that the device can continue to operate when it is not under take-over control by the air control system.) 
	Gong does not expressly disclose the use of an autopilot, which in a related art, Tao teaches (see Tao at [0070] which discloses that an autopilot function may be initiated on a UAV.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to include use of an autopilot, as taught by Tao.  
One would have been motivated to make such a modification to alter, initiate, or cease a flight action, as suggested by Tao at [0070].  

Independent claim 1 recites a method that uses the components recited in system claim 40.  The cited portions of Gong and Tao used in the rejection of claim 40 teach the components recited in claim 1.  Therefore, claim 1 is rejected under the same rationale as stated for claim 40 above.
Regarding claim 3, the modified Gong teaches the method of claim 1, in which the direct radio link enables direct control of the device from a pilot on the ground, whilst the device is sufficiently close to permit real-time control, and limited, indirect control by sending commands to an autopilot on the device, if the device is not sufficiently close (see Gong at [0119] which discloses that the user may or may not have line-of-sight with the UAV while operating the UAV and that the user may indirectly communicate with the UAV (optionally, using the remote controller) over a network.)
Regarding claim 4, the modified Gong teaches the method of claim 1, in which the indirect control link back to the ground station includes flight data from the device, such as engine data and artificial horizon data (see Gong at [0111] which discloses that UAVs may carry various sensors onboard which may be used to acquire data and that the data transmitted to ground through a remote wireless link.  Examiner maps the acquired data to the flight data.)
Regarding claim 8, the modified Gong teaches the method of claim 1, in which the device includes an autopilot that can continue to operate the device even if communications on all uplinks to the device cease operating, and is configured to autonomously cease its planned operation if it determines that it has exceeded a predetermined period of time or is likely to enter a restricted area or otherwise constitute a hazard or danger (see Tao at [0070] which discloses use of an autopilot function on a UAV; see Gong at [0293] which discloses that in some embodiments, a second user may take over control when the UAV enters a restricted region.)
Regarding claim 12, the modified Gong teaches the method of claim 1, in which one or more control centres send and receive data to the device using an internet or other data connection to one or more satellite ground stations that send data to and receive data from the low earth orbit satellites (see Gong at [0160] in conjunction with Fig. 2 which discloses that Connection 5 may be a network connection , a mobile access network connection, provided via a remote controller or ground station, or any other type of connection and that they may be provided via indirect communication channels or direct communication channels; also see Gong at [0182] which discloses that communications between the UAV and the remote device which may include one or more intermediary device or network, and that examples of indirect communications may include 3G, 4G, LTE, satellite, or other types of communications; also see Gong at [1030] in conjunction with Fig. 37 which discloses that the remote device can be connected to the Internet or other telecommunications network.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2016/0292696) in view of Tao et al. (US 2017/0010611) and further in view of Vuornos et al. (US 2018/0332557).
	Regarding claim 2, the modified Gong does not expressly disclose the method of claim 1, in which the direct radio link is a UHF radio link, which in a related art, Vuornos teaches (see Vuornos at [0034] which discloses that wireless networking which may include Wi-Fi wireless mesh networking may be desired to operate over licensed frequencies in the ultra-high frequency (UHF) band, Local Multipoint Distribution Service (LMDS) band, and other bands from 6 Ghz to 80 Ghz.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to use a direct radio link which is a UHF radio link, as taught by Vuornos.  
One would have been motivated to make such a modification to improve the Internet accessibility in an area, as suggested by Vuornos at [0034].  

Claims 5-6 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2016/0292696) in view of Tao et al. (US 2017/0010611) and further in view of Olson et al. (US 2007/0284474).
Regarding claim 5, the modified Gong does not expressly disclose the method of claim 1, in which the indirect position data link back to the ground control station utilizes components on the device that are isolated from the components used to provide the indirect control link which in a related art, Olson teaches (see Olson at [0047] which discloses a wireless communication link using a control channel to establish communication with a mobile switching center associated with a wireless communication network; Olson at [0047] further discloses that as a result of this communication, the UAV may receive channel assignment information from the mobile switching center that permits access to one or more channels of the wireless communication link, including one or more voice channels and/or data channels.  Examiner notes that the control channel is separate from the voice and/or data channels and that their associated transceiver components are separate or isolated from each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong in which the indirect position data link back to the ground control station utilizes components on the device that are isolated from the components used to provide the indirect control link, as taught by Olson.  
One would have been motivated to make such a modification to provide channel assignments from a mobile switching center to permit access to one or more voice and/or data channels, as suggested by Olson at [0047].
Regarding claim 6, the modified Gong teaches the method of Claim 1 in which at any time, in normal operation, there are two independent uplinks to the device, namely the direct radio link and the indirect control link; and there are two independent downlinks, namely the indirect control link and the indirect position data link, each providing redundancy for enhanced safety (see Olson at [0028] which discloses that multiple devices can establish communication links with a single UAV; Examiner notes that the single UAV can establish additional links with multiple devices.  Also, see Olson at [0047] which discloses a wireless communication link using a control channel to establish communication with a mobile switching center associated with a wireless communication network; Olson at [0047] further discloses that as a result of this communication, the UAV may receive channel assignment information from the mobile switching center that permits access to one or more channels of the wireless communication link, including one or more voice channels and/or data channels.  Examiner notes that the control channel is separate from the voice and/or data channels and that their associated transceiver components are separate or isolated from each other.  Examiner notes that for communication to occur between the UAV and a ground station, the communication must be bi-directional, having both uplink and downlink channels.  Examiner notes that a channel may correspond to a link.  Examiner notes that the switching center may implement redundancy by way of assigning multiple communication uplinks or downlinks for either the control and/or position data channels or links.)
Regarding claim 38, the modified Gong teaches the method of Claim 5 in which the isolated components include GPS or other satellite-based position receiver or ADSB transponder and/or battery supply (see Olson at [0037] in conjunction with element 318 of Fig. 3 which discloses a UAV equipped with mobile device components allowing it to perform an assisted global positioning (AGPS) function used for UAV navigation via, for example, CDMA pilot tone measurements or actual GPS measurements.) 
Regarding claim 39, the modified Gong teaches the method of Claim 1 in which the indirect control link and indirect position link use different GPS signals and/or different satellite protocols (see Olson at [0037] in conjunction with element 318 of Fig. 3 which discloses a UAV equipped with mobile device components allowing it to perform an assisted global positioning (AGPS) function used for UAV navigation via, for example, CDMA pilot tone measurements or actual GPS measurements.  Olson at [0037] further discloses that this provides an improvement in interference rejection compared to a stand-alone GPS receiver.  Examiner notes that AGPS and GPS use different protocols via either CDMA pilot tone measurements or actual GPS measurements.)
  
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661